                              UNITED STATES DISTRICT COURT
                                                 DISTRICT OF ARIZONA

            United States of America
                       v.                                                           ORDER OF DETENTION PENDING TRIAL

             Santiago Ramirez-Arce                                                  Case Number: 19-1730MJ

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held.
I conclude that the following facts are established: (Check one or both, as applicable.)

☐         by clear and convincing evidence the defendant is a danger to the community and require
          the detention of the defendant pending trial in this case.
☒         by a preponderance of the evidence the defendant is a flight risk and require the detention
          of the defendant pending trial in this case.

                                           PART I -- FINDINGS OF FACT
☐                  (1)   There is probable cause to believe that the defendant has committed
                 ☐ an offense for which a maximum term of imprisonment of ten years or more is
                   prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq, or 46 U.S.C. App. § 1901 et
                   seq.
                 ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
                 ☐ an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
                     maximum term of imprisonment of ten years or more is prescribed.
                 ☐ an offense involving a minor victim prescribed in .1
☐                  (2)   The defendant has not rebutted the presumption established by the offense
                   described in finding (1) above that no condition or combination of conditions will
                   reasonably assure the appearance of the defendant as required and the safety of
                   the community.
                                                               Alternative Findings

☒                    (1)   There is a serious risk that the defendant will flee; no condition or
                     combination of conditions will reasonably assure the appearance of the defendant
                     as required.
☐                    (2)    No condition or combination of conditions will reasonably assure the safety
                     of others and the community.
☐                    (3)    There is a serious risk that the defendant will obstruct or attempt to obstruct
                     justice; or threaten, injure, or intimidate a prospective witness or juror.



    1
     Insert as applicable: Title 18, § 1201 (kidnapping), § 1591 (sex trafficking), § 2241 (aggravated sexual abuse), § 2242 (sexual abuse), §2244(a)(1)
(abusive sexual contact), § 2245 (offenses resulting in death), § 2251 (sexual exploitation of children), § 2251A (selling or buying of children), § 2252 et
seq. (certain activities relating to material involving sexual exploitation of minors), § 2252A et seq. (certain activities relating to material constituting or
containing child pornography), § 2260 (production of sexually explicit depictions of minors for importation into the U.S.), § 2421 (transportation for
prostitution or a criminal sexual activity offense), § 2422 (coercion or enticement for a criminal sexual activity), § 2423 (transportation of minors with
intent to engage in criminal sexual activity), § 2425 (use of interstate facilities to transmit information about a minor).
        PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
                        (Check one or both, as applicable.)
☐       (1)    I find that the credible testimony and information submitted at the hearing
        establishes by clear and convincing evidence as to danger that:



☒       (2)   I find by a preponderance of the evidence as to risk of flight that:

    ☒   The defendant is not a citizen of the United States.
    ☐   The defendant, at the time of the charged offense, was in the United States
        illegally.
    ☒   If released herein, the defendant faces deportation/removal proceedings by the
        Bureau of Immigration and Customs Enforcement, placing him beyond the
        jurisdiction of this Court.
    ☒   The defendant has no significant contacts in the United States or in the District of
        Arizona.
    ☒   The defendant has no resources in the United States from which he might make a
        bond reasonably calculated to assure his future appearance.
    ☐   The defendant has a prior criminal history.
    ☐   The defendant lives and works in Mexico.
    ☐   The defendant is an amnesty applicant but has no substantial ties in Arizona or in
        the United States and has substantial family ties to Mexico.
    ☐   There is a record of prior failure to appear in court as ordered.
    ☐   The defendant attempted to evade law enforcement contact by fleeing from law
        enforcement.
    ☐   The defendant has a history of substance abuse.
    ☒   The defendant has ties to a foreign country.
    ☐   The defendant has used aliases or multiple dates of birth or false identifying
        information.

    ☐   The defendant was on probation, parole, or supervised release at the time of the
        alleged offense.

    ☐   The defendant is facing a minimum mandatory of incarceration and a maximum
        of .




                                       Page 2 of 4
      ☒      The Court incorporates by reference the findings in the Pretrial Services Report
             which were reviewed by the Court at the time of the hearing in this matter.
      ☐      In addition:




      ☒      (3)    The defendant does not dispute the information contained in the Pretrial
Services Report, except:


      ☐      (4)    The weight of the evidence against the defendant is great.

      ☐      (5)    In addition:



      ☒      (6)    The defendant has submitted the issue of detention to the Court based upon
the Pretrial Services Report.

      The Court incorporates by reference the findings in the Pretrial Services Report which
were reviewed by the Court at the time of the hearing in this matter.


                     PART III -- DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal. The defendant
shall be afforded a reasonable opportunity for private consultation with defense counsel. On
order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility shall deliver the defendant to the United States Marshal for
the purpose of an appearance in connection with a court proceeding.

                    PART IV -- APPEALS AND THIRD PARTY RELEASE

IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it
is counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial
Services at least one day prior to the hearing set before the District Judge. Pursuant to Rule
59, FED.R.CRIM.P., Defendant shall have fourteen (14) days from the date of service of a copy
of this order or after the oral order is stated on the record within which to file specific written
objections with the District Court. Failure to timely file objections may waive the right to review.
See Rule 59, FED.R.CRIM.P.


                                             Page 3 of 4
IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the District
Judge to allow Pretrial Services an opportunity to interview and investigate the potential third
party custodian.

      Dated this 7th day of October, 2019.




                                             Page 4 of 4
